     Case 2:18-cr-00892-AB Document 688 Filed 04/12/21 Page 1 of 2 Page ID #:3333




 1

 2                                                       __
                                                                        FILED      __ —
                                                              CLERK, U.S. D.ST~ICT COURT
 3

 4                                                                 APR J 22021
 5                                                       ctN            RIGT OF CALIFGR~IIn
                                                         BY                         ~~ -'
 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,               Case No. 2:18-cr-00892-AB

12                    Plaintiff,             ORDER OF DETENTION AFTER HEARING
                                                (Fed.R.Crim.P. 32.1(a)(6)
13               v.                               18 U.S.C. § 3143(a)
                                               Allegations of Violations of
14    VICTOR NOE HERNANDEZ,                    Probation/Supervised Release
                                                       Conditions)
15                    Defendant.

16
           On arrest warrant issued by the United States District Court for
17
           Central Dist. of CA
     the                                 involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.    The court finds that no condition or combination of
20
                 conditions will reasonably assure:
21
                 A.   (X) the appearance of defendant as required; and/or
22
                 B.   ( X) the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     Case 2:18-cr-00892-AB Document 688 Filed 04/12/21 Page 2 of 2 Page ID #:3334




 1         2.    The Court concludes:

 2               A.    ( X) Defendant has failed to demonstrate by clear and

 3                          convincing evidence that he is not likely to pose

 4                          a risk to the safety of any other persons or the

 5                          community.     Defendant poses a risk to the safety

 6                          of other persons or the community based on:
 ~                            Instant offense allegations; criminal history

 8

 9

10

11

12              B.     ( x) Defendant has failed to demonstrate by clear and

13                          convincing evidence that he is not likely to flee

14                          if released.    Defendant poses a flight risk based

15                          on•     instant offense allegations; criminal

16                            history

17

18

19

20

21              IT IS ORDERED that defendant be detained.

22
                      April 12, 2021
23         DATED:

24                                                  ~~~

25                                           HONORABLE JACQUELINE CHOOLJIAN
                                             United States Magistrate Judge
26

27

28
